Title: To Thomas Jefferson from Samuel Harrison, 1 May 1806
From: Harrison, Samuel
To: Jefferson, Thomas


                        
                            Sir
                     
                            Washington May 1st. 1806
                        
                        I should not so soon again have troubled your Excellency, were it not for some malignant aspersions my
                            Character has received from some quarters, since I arrived in this City—
                        That I am a Spy under the Influence of the British Cabinet—and my appearing here as Agent for Carvers Heirs,
                            is only a specious Glose.—That the Revd. Dr. Peters is in Collusion
                            with me and for this end he left England, and returned to his Native Country, to watch the Motions of this Government, and
                            transmit the intelligence to the British Court—Whatever his motives may be His Conduct has been diametrically opposite to
                            such aspersions, since I first saw him, at Granville in the Co. of Washington N York, in November last and with whom I
                            have resided almost ever since—For his constant theme has ever been depreciative of the Pittonian System of Politics—and has returned to
                            this Country as the only Asylum for the Advocates of Liberty—
                        With regard to myself I have nothing to say to extenuate my Guilt—only—I left England in my juvenile years—I voluntarily assisted in different grades of Military Life to resist British Tyrrany, & establish the Independence of
                            the United States—That I fought, & bled, & suffered, and Conquered, under the banner of Massachusetts to purchase
                            American Liberty—That when the Peace of 1783 was established I migrated to Vermont—where I have been mostly retired
                            amongst a Circle of particular Friends—    I yet cherish the sentiments I once espoused from Principle—with the addition of Interest—For I now have
                            Property a Wife & Seven Children to maintain & defend—
                        I hope our secret Enemies will come from their lurking Holes and shew themselves—
                        I am confident your Excellency can not form so Base an opinion of me—Being led into my motives for visiting
                            this City previous to any other Person—And to my calumniators I can say with Aristotle—Τὸ ἔαρ μία χελιδὼν οὐ ποιεῖ,—And conclude—that I expect to leave
                            this City on Sunday or Monday next—Yet I shall remain as I now am
                  with every sentiment of respect Your Excellency’s
                            Friend and Obedient
                        
                            Saml Harrison
                     
                        
                    